ProspectusFiled pursuant to Rule 424 (b) (i) SEC File No. 333-158103 The Information in this prospectus is not complete and may be changed.We may not sell these securities unitl the registration statement with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell securities and it is not soliciting an offer to buy these securities in any state where the offering or sale is not permitted. REGENCY RESOURCES INC. Offering Price:$ 0.05 per share Offering by Selling Security Holders:965,000 Shares of Common Stock We are registering 965,000 shares of our common stock for resale by the selling security holders identified in this prospectus.We will not receive any of the proceeds for the sale of the shares by the selling security holders.The shares are being registered to permit public secondary trading of the shares being offered by the selling security holders named in this prospectus.The number of shares of Regency Resources Inc. being registered by selling security holders is 39.39% of our issued and outstanding common stock. There is no public market for Regency Resources Inc.’s common stock. The selling security holders will sell at a price of $0.05 per share, provided that if our shares are subsequently quoted on the OTC Bulletin Board (“OTCBB”) selling security holders may sell at prevailing market prices or privately negotiated prices.It is our intention to find a market maker who will make an application to the FINRA to have our shares accepted for quotation on the OTCBB once this registration statement becomes effective.There is no assurance our application to the FINRA will be approved. Investing in our common stock involves a high degree of risk.The reader should carefully consider the factors described under the heading “Risk Factors” beginning at page 5. Neither the Securities and Exchange Commission nor any State Securities Commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Dealer Prospectus Delivery Instructions Until June 30, 2009 all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus.This is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. The date of this prospectus is April 1, 2009. -1- Table of Contents Summary of Prospectus 3 Risk Factors 5 Use of Proceeds 13 Determination of Offering Price 13 Selling Security Holders 14 Plan of Distribution: Terms of the Offering 16 Business 17 Management’s Discussion and Analysis or Plan of Operations 24 Management 29 Executive Compensation 32 Principal Shareholders 33 Description of Securities 33 Certain Transactions 36 Litigation 36 Interest of Named Expert and Counsel 36 Market for Common Shares & Related Shareholders Matters 37 Additional Information 37 Financial Statements 38 -2- SUMMARY OF PROSPECTUS This summary provides an overview of all material information contained in this prospectus.Before making a decision to purchase the shares our selling security holders are offering you should very carefully and thoroughly read the more detailed information in this prospectus and review our financial statements. Our Business The Company was incorporated under the laws of the State of Nevada on December 11, 2006 under the name of Regency Resources Inc. (“Regency”). Our fiscal year end is December 31.Our executive offices are located at 11 Glouchester Ave, Flat 5, Camden Town, London, NW1 7AU, England. We do not have any subsidiaries, affiliated companies or joint venture partners. We are a start-up mineral company in the pre-exploration stage and have not generated any operating revenues since inception.We have incurred losses since inception and our auditors have issued a going concern opinion since we must raise additional capital, through the sale of our securities, in order to fund our operations.There is can be no assurance we will be able to raise this capital. On February 15, 2007 Regency purchased a 100% interest in the Mara Gold Claim (the “Mara Claim”) from The Mara Group LLC., an unrelated company, for $7,000. The Mara Claim consists of one – 8 unit claim block containing 122.5 hectares (approximately 307 acres) located about 20 km North West of the city of Suva, in the Republic of Fiji.The Mara Claim is a gold exploration project. On July 1st, 2008 we acquired a 100% interest in the La Trinidad Gold Claim (the “La Trinidad Claim”) from an unrelated mineral exploration company, Kalibo Resources Inc., for the sum of $5,000.The La Trinidad Claim, a gold exploration project, covers approximately 94.5 hectares (233.5 acres) located 45 kilometers North East of the city of Lingayen in the Republic of the Philippines.The ‘La Trinidad Claim’ and the “Mara Claim” are sometimes referred to herein collectively as the “Regency Claims” There can be no assurance that a commercially viable mineral deposit, an ore reserve, exists on either of the Regency Claims or can be shown to exist unless and until sufficient and appropriate exploration work is carried out and a comprehensive evaluation of such work concludes economic and legal feasibility.Such work could take many years of exploration and would require expenditure of very substantial amounts of capital, capital we do not presently have and may never be able to raise.To date, we have not conducted any exploration work on either of the Regency Claims. We have no full-time employees and management of Regency devote a very small percentage of their time to the affairs of the Company. While neither of our officers and directors is a director or officer of any other company involved in the mining industry there can be no assurance such involvement will not occur in the future.Such involvement could create a conflict of interest. The following sets forth the number and percentage of outstanding shares of common stock that will be sold by: Number Percentage Selling security holders other than our two officers and directors 800,000 32.66% Our two officers and directors who are among the Selling security holders 165,000 6.73% All selling security holders including our two officers and directors 965,000 39.39% -3- The Offering Common stockoffered 965,000 offered by the selling security holders including 165,000 shares by our directors and officers detailed in the section of the Prospectus entitled “Selling Security Holders” beginning on page Shares of Common stockoutstandingasof the date of this Prospectus 2,450,000 shares Use of proceeds We will not receive any proceeds from the sale of our common stock by the selling security holders. Plan of Distribution The offering is made by the selling security holders named in this Prospectus to the extent they sell shares. Sales may be made at $0.05 per share, provided that if our shares are subsequently traded on the OTCBB, selling security holders may sell at market or privately negotiated prices. Risk Factors You should carefully consider all the information in this Prospectus. In particular, you should evaluate the information set forth in the section of the Prospectus entitled “Risk Factors” beginning on page 5 before deciding whether to purchase the common shares. Selected Financial Information The following financial information summarizes the more complete historical financial information set out in our audited financial statements filed with this prospectus: From date of inception (December 11, 2006) to December 31, 2008 From date of inception (December 11, 2006) to December 31, 2007 Statement of Expenses Information: Revenue $Nil $Nil Net Losses 49,670 8,517 Total Operating Expenses 49,670 8,517 Exploration Costs 14, 646 7,000 General and Administrative 35,024 1,517 -4- As at December 31, 2008. As at December 31, 2007. Balance Sheet Information: Cash $ 7,540 $ 6,590 Total Assets 7,540 6,590 Total Liabilities 15,560 10,135 Stockholders’ deficiency 8,020 8,545 In addition to cash advances aggregating $9,343 made by our President since our inception, on April 15, 2007 the officers and directors of the Company completed a private placement pursuant to Regulation S of the Securities Act of 1933, whereby 1,650,000 shares of common stock were sold at the price of $0.001 per share to raise $1,650.On October 31, 2008 Regency completed a further private placement pursuant to Regulation S of the Securities Act of 1933, whereby 800,000 common shares were sold at the price of $0.05 per share to raise $40,000.The aggregate total cash raised, from loan advances made by our President plus and equity capital raised by sale of shares, is $50,993. Of these funds raised $7,540 remains in cash as of December 31, 2008, with the balance of $49,670 having been expended as follows: Accounting and audit $ 6,125 Bank charges 518 Consulting Fees 20,000 Exploration 14,646 Filing fees 991 Incorporation Fees 620 Management fees 6,000 Office 141 Rent 300 Transfer agent’s fees 329 Amounts paid from proceeds as of December 31, 2008 $ 49,670 Going forward we plan to finance our operations, at least for the remainder of 2009, through a combination of equity and debt capital.As summarized above, we have raised a total of $41,650 in equity.We have $60,000 in loan capital committed by our President, to be advanced ‘as needed’ between now and December 31, 2009.By an agreement in writing between the Company and our President dated February 15, 2009 (the “President’s Loan Agreement”) she formalized her agreement to make advances aggregating $60,000 in the form of non-interest bearing demand loans ($9,343 of which had been advanced as of December 31, 2008). Risk Factors An investment in our securities involves an exceptionally high degree of risk and is extremely speculative. In addition to the other information regarding Regency contained in this Prospectus, you should consider many important factors in determining whether to purchase the shares being offered. The following risk factors reflect the potential and substantial material risks that could be involved if you decide to purchase shares in this offering. -5- Risks Associated with our Company: 1. Because our auditors have issued a going concern opinion and because our officers and directors may not loan any additional money to us, we may not be able to achieve our objectives and may have to suspend or cease exploration activity. Our auditors' report on our December 31, 2008 financial statements expressed an opinion that substantial doubt exists as to whether we can continue as an ongoing business for the next twelve months. Because our officers and directors maybe unwilling to commit to loan or advance additional capital to us, (beyond the $60,000 already committed to by our President, we believe that if we do not raise additional capital through the issuance of treasury shares or debt securities, we will be unable to conduct exploration activity (beyond the initial work on the Mara Claim budgeted for in this prospectus) and may have to cease operations and go out of business. 2. Because the probability of an individual prospect ever having reserves is extremely remote, in all probability our property does not contain any reserves, and any funds spent on exploration will be lost. Because the probability of an individual prospect ever having reserves is extremely remote, in all probability our mineral properties, the Regency Claims, do not contain any reserves, and any funds spent on exploration will be lost. If we cannot raise further funds as a result, we may have to suspend or cease operations entirely which would result in the loss of your investment. 3. We lack an operating history and have losses which we expect to continue into the future. As a result, we may have to suspend or cease exploration activity or cease operations. We were incorporated on December 11, 2006, have not yet conducted any exploration activities and have not generated any revenues. We have no exploration history upon which to properly evaluate the likelihood of our future success or failure.Our net loss from inception to December 31, 2008, the date of our most recent audited financial statements is $49,670.Our ability to achieve and maintain profitability and positive cash flow in the future is dependent upon * our ability to locate a profitable mineral property * our ability to locate an economic ore reserve * our ability to generate revenues * our ability to reduce exploration costs. Based upon current plans, we expect to incur operating losses in future periods. This will happen because there are expenses associated with the research and exploration of our mineral property. We cannot guarantee we will be successful in generating revenues in the future. Failure to generate revenues will cause us to go out of business. 4. Because our officers and directors do not have technical training or experience in starting, and operating an exploration company nor in managing a public company, we will have to hire qualified personnel to fulfill these functions. If we lack funds to retain such personnel, or cannot locate qualified personnel, we may have to suspend or cease exploration activity or cease operations that will result in the loss of your investment. Because our officers and directors are inexperienced with exploring for minerals and starting, and operating a mineral exploration company, we will have to hire qualified persons to perform surveying, exploration, and excavation of our property.Our officers and directors have no direct training or experience in these areas and as a result may not be fully aware of many of the specific requirements related to working within the industry. Their decisions and choices may not take into account standard engineering or managerial approaches, mineral exploration companies commonly use. Consequently our exploration, earnings and ultimate financial success could suffer irreparable harm due to certain of management's lack of experience in this industry.Additionally, our officers and directors have no direct training or experience in managing and fulfilling the regulatory reporting obligations of a ‘public company’ like Regency.Unless our two part time officers are willing to spend more time addressing these matters, we will have to hire professionals to undertake these filing requirements for Regency and this will increase the overall cost of operations. As a result we may have to suspend or cease exploration activity, or cease operations altogether, which will result in the loss of your investment. -6- 5. We have no known ore reserves. Without ore reserves we cannot generate income and if we cannot generate income we will have to cease exploration activity which will result in the loss your investment. We have no known ore reserves.Even if we find goldmineralizationwe cannot guarantee that any goldmineralizationwill be of sufficient quantity so as to warrant recovery. Additionally, even if we find gold mineralizationin sufficient quantity to warrant recovery, we cannot guarantee that the ore will be recoverable. Finally, even if any goldmineralizationis recoverable, we cannot guarantee that this can be done at a profit. Failure to locate golddeposits in economically recoverable quantities will mean we cannot generate income.If we cannot generate income we will have to cease exploration activity, which will result in the loss of your investment. 6. If we don't raise enough money for ongoing exploration, we will have to delay exploration or go out of business, which will result in the loss of your investment. We are in the very early pre-exploration stage.We need to raise additional capital to undertake exploration activity beyond Phase I work planned for the Regency Claims .We do not have sufficient cash on hand to continue operations for more than twelve months.Without loan advances from our officers and directors and/or the issuance of treasury shares, we will not be able to complete even Phase I of our planned exploration activity.You may be investing in a company that will not have the funds necessary to conduct any meaningful exploration activity due to our inability to raise additional capital. If that occurs we will have to delay exploration or cease our exploration activity and go out of business which will result in the loss of your investment. 7. Because we are small and do not have much capital, we must limit our exploration and as a result may not find an ore body. Without an ore body, we cannot generate revenues and you will lose your investment. Provided we undertake our planned exploration activity, any potential development of and production from the Regency Claims depends upon the results of exploration programs and/or feasibility studies and the recommendations of duly qualified engineers and geologists. Because we are small and do not have much capital, we must limit our exploration activity unless and until we raise additional capital.Any decision to expand our operations on our exploration property will involve the consideration and evaluation of several significant factors including, but not limited to: -7- ● Costs of bringing the properties into production including exploration preparation of production feasibility studies, and construction of production facilities; ● Availability and cost of financing; ● Ongoing costs of production; ● Market prices for the minerals to be produced; ● Environmental compliance regulations and restraints; and ● Political climate and/or governmental regulations and controls. Such programs will require very substantial additional funds. Because we may have to limit our exploration, we may not find an ore body, even though our properties may contain mineralized material. Without an ore body, we cannot generate revenues and you will lose your investment. 8. We may not have access to all of the supplies and materials we need to begin exploration which could cause us to delay or suspend exploration activity. Provided we have sufficient funds to carry out exploration activity, competition and unforeseen limited sources of supplies in the industry could result in occasional spot shortages of supplies, such as dynamite, and certain equipment such as bulldozers and excavators that we might need to conduct exploration. We have not attempted to locate or negotiate with any suppliers of products, equipment or materials. We will attempt to locate products, equipment and materials as and when we are able to raise the requisite capital.If we cannot find the products and equipment we need, we will have to suspend our exploration plans until we do find the products and equipment we need. 9. Because our officers and directors have other outside business activities and may not be in a position to devote a majority of their time to our exploration activity, our exploration activity may be sporadic which may result in periodic interruptions or suspensions of exploration. Our President and CEO, will be devoting only a small part of her time, approximately 10 hours per month, to our operations our business.Our CFO and Secretary-Treasurer will be devoting only approximately 10 hours per month to our operations.As a consequence our business may suffer.For example, because our officers and directors have other outside business activities and may not be in a position to devote a majority of their time to our exploration activity, our exploration activity may be sporadic or may be periodically interrupted or suspended.Such suspensions or interruptions may cause us to cease operations altogether and go out of business. 10. Because mineral exploration and development activities are inherently risky, we may be exposed to environmental liabilities. If such an event were to occur it may result in a loss of your investment. The business of mineral exploration and extraction involves a high degree of risk.
